Citation Nr: 1455155	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  06-25 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye/skin disability, including meibomianitis of the eyelids.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran had active military service from January 1965 to November 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2010, the Board denied this claim of entitlement to service connection for an eye/skin disability, including meibomianitis of the eyelids, as well as other claims of entitlement to service connection for an upper respiratory disorder, including bronchitis (claimed as nose and throat infections), and for chronic bilateral ear infection.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), but only the portion of the Board's decision that had denied his claim of entitlement to service connection for an eye/skin disability, including meibomianitis of the eyelids.  A private attorney, D. S., Esq., represented him before the Court, whereas The American Legion was his representative before VA.  See in the claims file the VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, making this official designation.

In March 2012, the Court issued a single judge Memorandum Decision vacating the portion of the Board's August 2010 decision that had denied the claim of entitlement to service connection for an eye/skin disability, including meibomianitis of the eyelids, and remanding this claim for further proceedings consistent with the Memorandum Decision.  Since, however, the Veteran had not raised any argument with respect to the bilateral ear infection or upper respiratory disorder claims, the Court considered these other claims abandoned.  See Ford v. Gober, 10 Vet. App. 531, 535 (1997) (holding claims not argued on appeal are deemed abandoned); Bucklinger v. Brown, 5 Vet. App. 435 (1993).

Upon receiving the file back from the Court, the Board sent the Veteran and The American Legion a letter in June 2012 giving them 90 days to submit additional evidence and/or argument, which the Veteran did in response in July 2012.  He also indicated he was waiving his right to have his case remanded (sent back) to the Agency of Original Jurisdiction (AOJ), for review of this newly submitted evidence.  38 C.F.R. §§ 20.800, 20.1304 (2014).  As well, he acknowledged that the Board may, in considering any newly submitted evidence in the first instance, continue to deny his appeal.  He indicated he did not have anything more to submit and, therefore, would like the Board to immediately proceed with the readjudication of his appeal.

In December 2012 the Board again denied this claim of entitlement to service connection for an eye/skin disability, including meibomianitis of the eyelids.  The Veteran again appealed to the Court, and in April 2014, the Court issued a single judge Memorandum Decision vacating the Board's December 2012 decision, and remanding this claim for further proceedings consistent with the Memorandum decision.  In May 2014, the Veteran filled out a VA Form 21-22a, Appointment of Individual as Claimant's Representative, designating K.A.L., Esq. as his representative.

The Board observes that the Veteran has also appealed an issue of entitlement to service connection for a back disability.  See May 2014 letter from the Veteran's attorney, with attachments that include the Veteran's timely March 2012 substantive appeal.  In the substantive appeal, the Veteran requested a Board hearing.  In August 2014 correspondence that is located in the Veteran's Virtual VA file, the AOJ informed the Veteran that he had been placed on the list for a Board hearing.  The Veteran was informed to notify the AOJ if he no longer desired a hearing.  If he did not indicate that he no longer wanted a hearing, his name would remain on the list.  In August 2014 correspondence, that is located in the Veteran Benefits Management System (VBMS) file, the Veteran indicated that he was going to wait until his attorney answered the letter, as such he would not make a decision regarding a Board hearing.  This issue has not been certified to the Board at this time.

Relevant to the issue before the Board, in October 2014, the Veteran, through his attorney, submitted additional evidence without a waiver of initial AOJ consideration.

As noted, in addition to a paper claims folder, the record on appeal includes documents stored electronically in Virtual VA and VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

As noted, the Veteran's attorney submitted additional evidence.  Notably, neither the Veteran nor his attorney waived the right to have that new evidence considered by the AOJ.  It follows that, as the Veteran's substantive appeal was received prior to February 2, 2013, the Board itself lacks jurisdiction to review that evidence in the first instance.  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7105 for appeals perfected on or after February 2, 2013).  Accordingly, the Board has no discretion but to remand that evidence for initial review by the AOJ.  See 38 C.F.R. §§ 19.31, 19.37 (2014). Moreover, to ensure full compliance with the fundamentals of due process, the Board finds that, on remand, the Veteran's claim should be considered in light of all pertinent evidence of record, to expressly include that which has been received following the most recent adjudications.

Further, the Veteran contends that while on active duty he was seen and treated by medics on the base for an eye infection after falling in a contaminated river in Thailand.  The Veteran's service treatment records currently associated with the claims file are devoid of any complaints of or treatment for an eye infection.  The Board observes however in the most recent April 2014 Memorandum Decision; the Court determined that the Board failed to adequately explain that the Veteran's service treatment records were complete or substantially complete in relevant part.  While the Veteran's service treatment records appear to be complete, there is no indication that any additional treatment records were sought with regards to any claimed treatment for an eye infection from the Base medics.  As such, the Board finds that, on remand, all reasonable attempts should be made to obtain any additional service treatment records.
Additionally, the Memorandum Decision also found that the Board made an impermissible medical determination when it found that because the service treatment records were complete that the Veteran would have at least complained of problems with his eyes after the alleged injury in service.  Indeed it was noted that the Board made a determination as to the relative severity, common symptomatology, and usual treatment for the Veteran's diagnosed meibomianitis without citing to any independent medical evidence to corroborate its findings that had the injury occurred, the Veteran would have complained of eye problems.  The Court suggested the Board seek a medical opinion if necessary to determine whether the Veteran's diagnosed meibomianitis ordinarily would have been recorded had it occurred.  The Board notes that Veteran was afforded a VA examination in August 2005 at which time the examiner found that the current disability was at least as likely as not related to the in-service eye infection.  The Board finds, however, that it is unclear how the examiner came to such conclusion, as he did not offer any reasons as to why the meibomianitis was related to service.  As there are medical questions that need to be addressed further, the Board finds that a thorough examination and opinion is necessary.

Finally, with respect to outstanding records, while on remand, the Veteran should be afforded the opportunity to identify any VA or non-VA healthcare provider who has treated him for his eye disabilities since the August 2005 VA examination, and, thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate facility any additional service treatment records relevant to the Veteran's claimed in-service eye infection.

Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his eye disability since August 2005.  Thereafter, all identified records should be obtained. 
For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159. Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and his attorney and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his attorney must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, schedule the Veteran for an examination to adequately determine the etiology of his eye disability.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's VBMS and Virtual VA paperless files) should be made available to and be reviewed by the examiner in conjunction with the examination.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should specifically identify any eye disorder found to be present.

For each diagnosed eye disorder, the examiner should offer an opinion as to whether such is at least as likely as not (i.e., 50 percent or greater probability) related to the Veteran's military service, to include any in-service eye infection.

The examiner is also asked to opine as to whether the Veteran's diagnosed meibomianitis ordinarily would have been recorded in the treatment records had it occurred during service.

A complete and detailed rationale must be provided for all opinions rendered.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the additional evidence submitted without a waiver.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



